By the whole Court.
The plea amounts only to a traverse of the defendant’s having rum come to hand in January *1131783, sufficient to pay the debt, which is an immaterial fact; if his own did not seasonably arrive, he was, by the terms of the contract, to procure other rum: So that the plea is ill, and judgment must be for the plaintiffs, if the declaration is ' good: To which only it is objected, that the plaintiffs alleged no demand; but this was not necessary; they had right of action without any demand, after waiting a reasonable time for the defendant’s rum to arrive, or other rum to be procured, and npt being notified that it was ready; it was the defendant’s duty to give notice, and there was no lien on the plaintiffs to make demand.